October 26, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF A.J.L. AND V.C.L., CHILDREN

NO. 14-16-00834-CV

                     ________________________________

       This cause, an appeal from the order in favor of appellee, Huggins Andrew
Lorance, signed September 20, 2016, and made final by order granting nonsuit on
September 27, 2016, was heard on the transcript of the record. We have inspected
the record and find no error in the order. We order the judgment of the court below
AFFIRMED.

      We order appellant, Diedre Bock, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.